Exhibit 10(i)



















August 4, 1998










Larry Rapp

Chief Financial Officer

LCA-Vision, Inc.

7840 Montgomery Road

Cincinnati, OH  45236




RE:

Amendment to tangible net worth covenant







Dear Larry,




This letter will serve as Provident Bank’s agreement to amend section 6.7 of the
Loan and Security Agreement between LCA-Vision and the Bank dated June 29, 1998.




Effective immediately, section 6.7 is amended to read, “Maintain at all times a
minimum consolidated Tangible Net Worth plus Subordinated Debt of not less than
$16,000,000.”




If you have any questions or require more information, please give me a call.
Thank you for your help in this matter.




Sincerely,










/s/ Rick Wirthlin




Rick Wirthlin

Vice President